           Case: 3:20-cv-00980-JGC Doc #: 1 Filed: 05/06/20 1 of 6. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


      SARAH LUCZYK                                  *       Case No.
      60 and ½ Circular Street
      Tiffin, Ohio 44883                            *       Judge

                                       Plaintiff,   *       COMPLAINT; JURY DEMAND
      v.                                                    ENDORSED HEREON
                                                    *
      THE ASSOCIATION FOR
      INSTITUTIONAL RESEARCH,                       *       Francis J. Landry (0006072)
      INC.                                                  WASSERMAN, BRYAN, LANDRY
      c/o Statutory Agent                           *            & HONOLD, LLP
      Corporation Service Company                           1090 W. South Boundary St
      50 W. Broad Street, Suite 1330                *       Suite 500
      Columbus, Ohio 43215                                  Perrysburg, Ohio 43551
                                                    *       Telephone: (419) 243-1239
                                                            Facsimile: (419) 243-2719
                                  Defendant.        *       Email: FLandry308@aol.com
                                                            Attorney for Plaintiff
                                                    *       Sarah Luczyk



                             *         *     *   *   *   *             *   *
                                            JURISDICTION

1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1332, 1337, 1343, 2201

and 2202 known as this Court’s diversity of citizenship jurisdiction. This action, in part, is one

for money damages, reinstatement, and liquidated damages resulting from an alleged unlawful

discrimination in employment in violation of the Ohio Revised Code Section 4112.02(A) which

prohibits disability discrimination.


                                                        1
         Case: 3:20-cv-00980-JGC Doc #: 1 Filed: 05/06/20 2 of 6. PageID #: 2




                                              PARTIES

2.      Plaintiff, Sarah Luczyk, is a citizen of the United States and a resident of the City of Tiffin,

County of Seneca, State of Ohio, who has been employed by Defendant from November 1, 2019

until February 20, 2020. At all times material hereto, Plaintiff has been an employee of an

employer within the meaning of Chapter 4112 of the Ohio Revised Code in that the Plaintiff was

an employee of an entity with more than four (4) employees.

3.      Plaintiff states that the Defendant is a foreign (out of state) corporation duly organized

under Florida law with a place of business in the City of Tiffin, County of Seneca, State of Ohio.

Defendant’s headquarters and principal place of business are in the State of Florida. Defendant at

all times had more than four (4) employees and was also an employer within the meaning of Ohio

Revised Code Section 4112.01. The matters in controversy in this action exceed the sum of

$75,000.00 exclusive of costs and interest.

                                     NATURE OF THE CASE

4.      Plaintiff brings this action for damages and injunctive relief for unlawful discrimination in

employment based on Plaintiff’s disability.

                                   GENERAL ALLEGATIONS

6.      Plaintiff began her employment with the Defendant on or about November 1, 2019. She

was employed as a Lead Instructor. Plaintiff had been actively recruited by Defendant for this

position. At all times material hereto, Plaintiff worked for Defendant out of Tiffin, Seneca County,

Ohio.

7.      During her employment, Plaintiff visibly displayed anxiety about the position. Plaintiff

also suffered from anxiety and a sleep disorder. Plaintiff brought up her sleep disorder at a staff




                                                   2
        Case: 3:20-cv-00980-JGC Doc #: 1 Filed: 05/06/20 3 of 6. PageID #: 3




meeting and she spoke at one point to the Defendant’s Executive Director and Human Resources

Officer inquiring as to how she would go about filing that she had a disability.

8.     Plaintiff at all times material hereto was meeting and/or exceeding her employer’s

legitimate expectations. In fact, at the end of 2019, Plaintiff received her letter of appointment and

was praised for great work with a note that the employer was looking forward to working with

Plaintiff in the coming year.

9.     On or about February 20, 2020, the Defendant, after learning of Plaintiff’s anxiety and

sleep disorder, terminated her employment indicating merely that she was not a good fit. Other

than her praise that she had received at the end of 2019, Plaintiff received no other feedback from

her employer.

10.    Prior to being formally hired by Defendant, Plaintiff had worked as an independent

contractor for Defendant for a period of approximately five (5) years.

.

                               FIRST CLAIM FOR RELIEF
                                  Disability Discrimination
                Ohio Revised Code Chapter 4112.02(A) and 4112.99 as amended

11.    Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

then (10) of this Complaint, supra, by reference in its entirety as if fully restated herein.

12.    Plaintiff states that she was, during her employ with Defendant, a disabled individual

within the meaning of Ohio Revised Code Section 4112.02(a)(13). Plaintiff suffered from a

condition of anxiety and a sleep disorder. Plaintiff states that her conditions, which were known to

Defendant, significantly affected major life activities including but not limited to working,

sleeping, concentrating, interacting with others and a broad range of daily life activities.




                                                   3
         Case: 3:20-cv-00980-JGC Doc #: 1 Filed: 05/06/20 4 of 6. PageID #: 4




13.     Plaintiff began her employment with the Defendant on or about November 1, 2019. She

was employed as a Lead Instructor. Plaintiff had been actively recruited by Defendant for this

position. At all times material hereto, Plaintiff worked for Defendant out of Tiffin, Seneca County,

Ohio.

14.     During her employment, Plaintiff visibly displayed anxiety about the position. Plaintiff

also suffered from anxiety and a sleep disorder. Plaintiff brought up her sleep disorder at a staff

meeting and she spoke at one point to the Defendant’s Executive Director and Human Resources

Officer inquiring as to how she would go about filing that she had a disability.

15.     Plaintiff at all times material hereto was meeting and/or exceeding her employer’s

legitimate expectations. In fact, at the end of 2019, Plaintiff received her letter of appointment and

was praised for great work with a note that the employer was looking forward to working with

Plaintiff in the coming year.

16.     On or about February 20, 2020, the Defendant, after learning of Plaintiff’s anxiety and

sleep disorder, terminated her employment indicating merely that she was not a good fit. Other

than her praise that she had received at the end of 2019, Plaintiff received no other feedback from

her employer. Plaintiff states that the reason advanced by Defendant for her termination was false

and pretextual.

17.     Plaintiff states that similarly situated employees who were not disabled were more

favorably treated and not subject to sudden and arbitrary termination.

18.     Plaintiff states Defendant’s actions violated Plaintiff’s rights under Section 4112.02(A)

made actionable pursuant to Ohio Revised Code Section 4112.99 as amended on the basis of

disability.




                                                  4
        Case: 3:20-cv-00980-JGC Doc #: 1 Filed: 05/06/20 5 of 6. PageID #: 5




19.    As a proximate result of the actions of Defendants complained of herein, Plaintiff has

suffered the loss of her job position, back and future wages and benefits, personal and financial

damage, and great mental and emotional stress, anxiety, humiliation and embarrassment. Plaintiff

has also been forced to expend court costs and attorney’s fees.



       WHEREFORE, Plaintiff prays for an order of reinstatement to her position together with

full back pay, seniority and benefits or in the alternative for an award of front pay in lieu of

reinstatement. Plaintiff further demands a judgment against Defendant for compensatory and

punitive damages for emotional distress, anxiety, humiliation and embarrassment all in an amount

exceeding the sum of $75,000.00 exclusive of costs and interest, plus her costs, interest and

reasonable attorney fees. Plaintiff also seeks prejudgment and post judgment interest. Plaintiff

further prays for whatever other legal or equitable relief she may appear to be entitled to.

                               Respectfully submitted,

                               WASSERMAN, BRYAN, LANDRY & HONOLD, LLP



                               _/s/ Francis J. Landry______________________________
                               Francis J. Landry, Attorney for
                               Plaintiff, Sarah Luczyk




                                        JURY DEMAND




                                                 5
Case: 3:20-cv-00980-JGC Doc #: 1 Filed: 05/06/20 6 of 6. PageID #: 6




   Plaintiff demands a jury trial as to all issues so triable in the within cause.




                         ___/s/ Francis J. Landry______
                                Francis J. Landry




                                          6
